NO. 07-04-0397-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                  FEBRUARY 11, 2005

                          ______________________________


                    IN THE MATTER OF THE MARRIAGE OF
            MELVIN WAYNE SELLERS AND SHANNON JOYCE KEATING
             AND IN THE INTEREST OF PATSY M. SELLERS, A CHILD


                        _________________________________

           FROM THE 3RD DISTRICT COURT OF HENDERSON COUNTY;

                  NO. 04-056; HONORABLE JIM PARSONS, JUDGE

                         _______________________________

Before QUINN and REAVIS and CAMPBELL, JJ.


                               MEMORANDUM OPINION


      Appellant Melvin Wayne Sellers perfected this appeal challenging the trial court’s

order (1) dismissing with prejudice his petition for divorce from Shannon Joyce Keating for

insufficient evidence of a common law marriage, (2) dividing the property, and (3)

terminating the parent-child relationship between him and Patsy M. Sellers pursuant to his
voluntary affidavit of relinquishment. The clerk’s record and reporter’s record have been

filed.


         On December 22, 2004, Vera C. Bennett, counsel for Shannon, was permitted to

withdraw as attorney of record, and by order dated January 10, 2005, Samuel M. George,

counsel for Melvin, was also permitted to withdraw. This Court notified Melvin by letter that

his brief was due November 19, 2004, but had yet to be filed. Melvin was directed to file

a response reasonably explaining the failure with a showing that Shannon had not been

significantly injured by the delay by January 28, 2005, noting that failure to do so might

result in dismissal of the appeal per Rule 38.8(a) of the Texas Rules of Appellate

Procedure. Melvin did not respond and the brief remains outstanding.


         Accordingly, we dismiss the appeal for want of prosecution and failure to comply with

a directive of this Court. See Tex. R. App. P. 38.8(a)(1) and 42.3(b) & (c).


                                            Don H. Reavis
                                              Justice




                                               2